NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           JOHANNA M., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, Y.L., Appellees.

                              No. 1 CA-JV 18-0045
                                FILED 8-16-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD21747
                                   JS19051
                  The Honorable Jo Lynn Gentry, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee Department of Child Safety
                       JOHANNA M. v. DCS, Y.L.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge David D. Weinzweig
joined.


H O W E, Judge:

¶1           Johanna M. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter Y.L. on the grounds of
mental deficiency, chronic substance abuse, and prior termination within
two years. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother has four children. Mother’s parental rights to her
oldest child, Y.S., were severed in 2012. Three years later, Mother tested
positive for opiates and methamphetamine after giving birth to A.L. Three
weeks later, A.L. was hospitalized for failure to thrive. When questioned,
Mother was unable to understand or explain why A.L. was sick. The
Department of Child Safety petitioned for dependency as to A.L. and his
older sister F.L. The Department offered Mother a myriad of services
including substance-abuse treatment, domestic violence classes, and
referrals for a psychological evaluation; Mother did not comply with
services and never attended an evaluation. Mother instead requested
substance-abuse treatment services through Phoenix Dream Center, but did
not complete the program. In December 2016, after Mother failed to appear
at the severance hearing, the juvenile court severed her parental rights to
F.L. and A.L.

¶3           Trevor L. (“Father”)1 assaulted Mother in March 2017 after
both used methamphetamines. Mother was eight months pregnant with
Y.L. Mother suffered two black eyes and strangulation marks on her neck.
Glendale police brought Mother to Dream Center, where she has resided
throughout the pendency of this case. Mother gave birth to Y.L. the
following month.



1      The juvenile court also severed Father’s parental rights to Y.L., but
he is not a party to this appeal.


                                     2
                         JOHANNA M. v. DCS, Y.L.
                           Decision of the Court

¶4            Shortly thereafter, the Department took temporary custody of
Y.L. and placed her with F.L.’s and A.L.’s adoptive parents. The
Department also petitioned for dependency, alleging that Mother was
unable to provide proper and effective parental care and control of Y.L.
because of substance-abuse issues, mental-deficiency issues, and domestic-
violence issues. Mother denied the allegations. In June, the Department
moved to terminate Mother’s parental rights on the grounds of mental
deficiency, chronic substance abuse, and prior termination within two
years.

¶5           During this time, Mother participated in services at Dream
Center. She had visitation with Y.L. and took classes for anger management,
domestic violence, parenting skills, and substance abuse. Mother also
participated in drug testing with no positive tests since using
methamphetamine with Father in March.

¶6             In June and July, Mother participated in a psychological
evaluation. The psychologist opined that Mother was in the mentally
deficient range for intelligence, verbal comprehension and reasoning,
nonverbal reasoning, and memory. He noted that Mother appeared
“confused or unable to process information adequately[,]” which was
consistent with an intellectual disability. Mother explained that she had
never legitimately or legally obtained work because she lacked
identification and had been homeless before. The psychologist testified that
Mother “is recovering from a methamphetamine addiction which, along
with her intellectual disability, has interfered significantly with her capacity
to raise a child in a safe and effective fashion.” He stated that Mother would
have an extremely difficult time learning, retaining, and consistently
implementing safe and effective parenting practices. Finally, the
psychologist concluded that reasonable grounds existed to believe
Mother’s condition would continue for a prolonged, indeterminate period.

¶7             In August and November 2017, the juvenile court heard
evidence on the Department’s termination motion. The Department’s case
manager testified that Mother’s services through the Department included
parent-aide services, a psychological evaluation, and case-aide supervised
visits. She stated that the Department had referred Mother for parent-aide
services in May, but difficulties in reaching Mother by e-mail or phone
delayed her participation in parent-aide services until August 1. The case
manager noted that additional services would be futile because no services
would help with Mother’s intellectual capacity. She further testified that
Mother did not have the capacity to parent Y.L. because she was unable to
understand a child’s needs or to provide for herself or a child in her care,


                                       3
                        JOHANNA M. v. DCS, Y.L.
                          Decision of the Court

and solely depends on Dream Center’s assistance. Lastly, the case manager
opined that termination would be in Y.L.’s best interests based on the
parents’ history of substance abuse and domestic violence, Mother’s
cognitive ability, and because Y.L.’s current placement was meeting all her
needs and wanted to adopt Y.L.

¶8            Mother’s psychologist testified consistently with his
evaluation. The psychologist testified that Mother’s intellectual disability
would significantly affect her parenting skills and that a child in her care
would be at risk for neglect. Mother’s reliance on others made it easier for
her to be victimized, which would place her and the child at risk. The
psychologist also noted his concern that Mother had no personal or social
resources to support her and that she relied on Dream Center for all her
needs, which was unlikely a permanent option. He believed that additional
services to help Mother’s parenting ability would be futile.

¶9            Mother testified that she had been sober for nine months, had
completed numerous services at Dream Center, and had successful visits
with Y.L. Mother admitted that if Y.L. were returned to her the two would
depend on the Dream Center or another housing resource. She also
admitted that she did not have any identification or a birth certificate,
making self-sufficiency difficult. Mother acknowledged that her intellectual
disability makes it difficult to understand written and verbal
communication. A Dream Center director testified that Mother was doing
well in her services and had reached step four of Dream Center’s four-step
program. She also testified that Mother had just recently been offered a job
as a seamstress through a Dream Center affiliate, but that her schedule and
pay had yet to be determined. The director stated that she repeats
information or redirects the conversation when Mother struggles to process
the information. The director testified that Dream Center was not a
permanent housing solution, but that Mother could potentially live there
for a couple more years.

¶10           The juvenile court found that Mother had a mental deficiency.
The court also found that Mother could not meet Y.L.’s basic needs or
discharge her parental responsibilities because she lacked identification of
any kind and had no way to become legally employed. Mother’s intellectual
disability caused her to have “limited insight and she is likely to be easily
victimized and exploited as a result.” The court further found that it would
be “exceptionally difficult” for Mother to independently parent Y.L. and
that the mental deficiency would continue for a prolonged, indeterminate
period. The court recounted the services the Department offered Mother
and her participation in those services, finding that the Department made


                                     4
                         JOHANNA M. v. DCS, Y.L.
                           Decision of the Court

reasonable efforts to reunify the family. Finally, the court found that
termination was in Y.L.’s best interests because (1) Y.L. was adoptable and
adoption by her current placement would allow her to be raised with her
siblings, (2) termination would further the plan of adoption and provide
permanency and stability, and (3) Y.L. was thriving in her current
placement’s care and placement was meeting all her needs. Mother timely
appealed.

                                DISCUSSION

              1. Statutory Ground for Termination

¶11            Mother argues that insufficient evidence supports the
juvenile court’s order terminating her parental rights to Y.L. We review a
juvenile court’s termination order for an abuse of discretion. E.R. v. Dep’t of
Child Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015). “The juvenile court, as the trier
of fact in a termination proceeding, is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts.” Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18
(App. 2009). This Court views the evidence and reasonable inferences to be
drawn from it in the light most favorable to affirming the juvenile court’s
order and will not reverse unless no reasonable evidence supports its
factual findings. Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549 ¶ 7
(App. 2010); see also Bobby G. v. Ariz. Dep’t of Econ. Sec., 219 Ariz. 506, 508
¶ 1 (App. 2008). Further, “[i]f clear and convincing evidence supports any
one of the statutory grounds on which the juvenile court ordered severance,
we need not address claims pertaining to the other grounds.” Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280 ¶ 3 (App. 2002).

¶12            To terminate parental rights, the court must find by clear and
convincing evidence one of the statutory grounds for termination and by a
preponderance of the evidence that termination is in the child’s best
interests. Jennifer S. v. Dep’t of Child Safety, 240 Ariz. 282, 286 ¶ 15 (App.
2016). As pertinent here, the court may terminate parental rights for mental
illness or mental deficiency under A.R.S. § 8–533(B)(3) when (1) the
Department has made reasonable efforts to provide appropriate
reunification services, (2) the parent is unable to discharge parental
responsibilities because of the mental illness or mental deficiency, and
(3) the condition is reasonably likely to continue for a prolonged,
indeterminate period. A.R.S. § 8–533(B)(3); Mary Ellen C. v. Ariz. Dep’t of
Econ. Sec., 193 Ariz. 185, 191–92 ¶¶ 29–33 (App. 1999). Mother does not
challenge the juvenile court’s findings that she suffered from a mental
deficiency that was reasonably likely to continue for a prolonged,


                                       5
                        JOHANNA M. v. DCS, Y.L.
                          Decision of the Court

indeterminate period. Mother instead contends that insufficient evidence
exists to support the juvenile court’s findings that the Department provided
reasonable efforts and she is unable to discharge her parental
responsibilities.

¶13            The record supports the juvenile court’s finding that the
Department made reasonable efforts to provide appropriate reunification
services. Mother was already participating in services at Dream Center
when she gave birth to Y.L. Mother elected to participate in services at
Dream Center because she was comfortable there. Dream Center provided
Mother with urinalysis testing and parenting, domestic violence, and
addiction classes. In addition to receiving these services, the Department
offered Mother case-aide supervised visits, parent-aide services, and a
psychological evaluation. Although the Department did not refer Mother
for any additional services to address her mental deficiency, her
psychologist testified that any such services would be futile. See id. at 192
¶ 34 (holding that the Department is not required to undertake
rehabilitative measures that would be futile).

¶14            Mother counters that the Department failed to make
reasonable efforts to provide appropriate services because the Department
failed to offer her services “for a period of months.” But the record shows
that the Department referred Mother for parent-aide services in May and a
parent aide was assigned in June. The case manager testified that parent-
aide services did not start August 1 because of difficulties reaching Mother.
The case manager also testified that the Department referred Mother for the
psychological evaluation at the end of April and that the Department did
not have control over when the evaluation would be scheduled. Mother
ultimately participated in the evaluation in June and July. Further, the case
manager stated that the Department did not immediately offer Mother
other mental-health services because it did not know which services would
benefit Mother until the psychological evaluation was completed. As such,
reasonable evidence supports the juvenile court’s finding that the
Department made reasonable efforts to provide reunification services.

¶15           The record also supports the juvenile court’s finding that
Mother is incapable of discharging her parental responsibilities because of
her mental deficiency. “[T]he term parental responsibilities is capable of
being understood by persons of ordinary intelligence as referring to those
duties or obligations which a parent has with regard to his [or her] child.”
Maricopa Cty. Juv. Act. No. JS-5894, 145 Ariz. 405, 408–09 (App. 1985). “This
court has previously stated that the term is not intended to encompass any
exclusive set of factors but rather to establish a standard which permits a


                                     6
                         JOHANNA M. v. DCS, Y.L.
                           Decision of the Court

trial judge flexibility in considering the unique circumstances of each
termination case . . . .” Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373,
378 ¶ 20 (App. 2010).

¶16            Mother is entirely dependent on Dream Center. She testified
that if Y.L. was returned to her care that the two would either live at Dream
Center or find other housing resources. But as of the termination hearing,
Mother had no identification and although she had just been offered a job,
the offer was from a Dream Center affiliate. Mother and the director did not
know Mother’s schedule, what she would be paid, or if the job was
permanent. The psychologist opined that Mother was dependent on others
and would not be able to independently parent Y.L. He also determined
that a child in Mother’s care would be at risk because of difficulty she has
with learning, retaining, and consistently implementing safe and effective
parenting practices. Mother disclosed that she had once been homeless and
never had legal employment. On this record, reasonable evidence supports
the court’s finding that Mother is unable to discharge her parental
responsibilities.

              2. Best Interests

¶17            Mother contends that the juvenile court erred by finding that
termination was in Y.L.’s best interests. Termination of parental rights is in
a child’s best interests if the child will benefit from the termination or will
be harmed if the relationship is not terminated. Shawanee S. v. Ariz. Dep’t of
Econ. Sec., 234 Ariz. 174, 179 ¶ 20 (App. 2014). Relevant factors to consider
in determining if a child will benefit from termination include whether the
current placement is meeting the child’s needs and if the child is adoptable.
Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4 ¶ 12 (2016).

¶18           Here, the record supports the juvenile court’s finding that
termination was in Y.L.’s best interests. Y.L. had been with her current
placement since she was born. Y.L.’s placement had already adopted her
two older siblings, F.L. and A.L., and wanted to adopt Y.L. The case
manager testified that the placement was meeting Y.L.’s needs and Y.L. was
thriving in the placement’s care. Thus, the juvenile court did not err.




                                       7
                       JOHANNA M. v. DCS, Y.L.
                         Decision of the Court

                              CONCLUSION

¶19          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8